Citation Nr: 0718483	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  06-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran has verified active service from February 1981 to 
February 1984, from April 1984 to December 1989.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 2006, a hearing was held 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This case is not ready for appellate review.  It appears that 
the veteran has other active service that has not been 
verified.  On his application for benefits, he reported that 
he had service with the Army National Guard.  He testified 
that he served in Kuwait.  Although reference is made to this 
service in the Statement of the Case, records from this 
service are not included in the claims folder.  These records 
should be obtained and associated with the veteran's claims 
folder.  

The veteran claims that he injured his back while on active 
duty.  The service medical records show that he was seen on 
several occasions for complaints associated with his back.  
In July 1981, the veteran reported a pulled muscle in his 
back.  In December 1981, he reported that he injured his 
lower back while working on the brakes of an aircraft.  His 
back was reported as "OK" in a note of August 1983.  An x-
ray of the lumbar spine taken at the time demonstrated no 
gross abnormalities of the lumbar spine but noted that the 
L4-5 disc space was not well 


visualized.  In September 1985, he complained of lower back 
pain of one-day's duration.  Muscle tension was assessed.  In 
April 1987 similar complaints were noted and a stiff back 
with low back pain was assessed.  The separation examination 
did not show complaints related to the back.  The record 
contains no medical evidence showing the veteran had 
complaints or diagnoses associated with his back until 
September 2004 which lumbar strain was diagnosed by D. Ross, 
MD.  Dr. Ross has related the veteran's current diagnosis of 
chronic low back pain from spondylosis and L5-S1 facet 
arthropathy to his injury in service.  

VA must provide a VA examination to veterans in certain 
circumstances.  In cases where the veteran claims disability 
compensation (service connection), VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  These elements have been 
established and examination is required.  

The veteran also testified that he received treatment for his 
back from Dr. Shrader at the VA medical Center in Oklahoma 
City. These records must be obtained and associated with the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's entire service 
personnel record and verify his Army National 
Guard service dates.  Obtain service medical 
records from this time period(s).  Document all 
efforts made in connection with this request.



2.  Obtain pertinent VA treatment records 
including records from the Oklahoma City, 
Oklahoma, VAMC.  

3.  Arrange for a VA orthopedic examination of 
the veteran to determine the nature and 
etiology of any current back disability.  All 
indicated tests and studies should be 
performed.  After clinical examination and 
review of the record, the examiner should be 
asked to provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or higher) that any current back 
disability is related to the back condition(s) 
treated in service. 

The examiner must provide the rationale for 
the opinion, including a comprehensive 
discussion of the in-service and post-service 
evidence in the claims file.  

The claims file, including a full copy of this 
Remand, must be made available to the examiner 
in conjunction with the examination and that 
it was reviewed by the examiner should be 
noted in the examination report.  

4.  The RO should then review the additional 
evidence which has been added to the claims file 
and determine whether the benefits sought on 
appeal may now be granted.  If any of the 
benefits sought on appeal remain denied, the 
appellant and representative should be furnished 
a SSOC and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



